PER CURIAM.
We affirm the final judgment of foreclosure except for the inclusion of the $138,031.45 prepayment penalty, which we reverse and remand. The general rule is that, unless otherwise specifically provided for in the note, the lender cannot upon the lender’s acceleration also collect the prepayment penalty. Florida Nat’l Bank of Miami v. Bankatlantic, 589 So.2d 255, 258 (Fla.1991). The court in Florida National created a limited exception to the general rule applicable under special circumstances including an intentional default by the borrower. Id. at 259. Here, neither the pleadings nor proof establish the applicability of the exception.
GLICKSTEIN, DELL and POLEN, JJ., concur.